Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

None of the prior art discloses “one or more circuit, wherein the one or more circuits function as: a control unit configured to set a shift amount based on a bit width of data, for each layer of a network including a plurality of layers; a plurality of MAC (multiply-accumulate) units configured to execute MAC operations on a plurality of data and a plurality of filter coefficients of the layer; a plurality of shift operation units configured to shift a plurality of MAC operation results obtained by the plurality of MAC units by multiplying each MAC operation result by a power of 2 based on the shift amount; and an adding unit configured to calculate a total sum of the plurality of MAC operation results shifted by the plurality of shift operation units, wherein a number of the plurality of MAC units is the same as a number of the plurality of shift operation units, and wherein each of the plurality of shift operation units is configured to shift a MAC operation result obtained by a respective MAC unit.”
Accordingly, the features identified, in combination with other claim limitations, are neither suggested nor discussed by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Bobbak Safaipour whose telephone number is (571) 270-1092. The Examiner can normally be reached on Monday-Friday from 9:00am to 5:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Ed Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.


/BOBBAK SAFAIPOUR/
Primary Examiner, Art Unit 2665